Citation Nr: 9904439	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-13 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for multiple sclerosis, 
including as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to May 1968 
and from May 1971 to October 1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1. There is no competent medical evidence of a nexus between 
currently diagnosed multiple sclerosis and any incident or 
manifestation during active service.

2.  Multiple sclerosis is not a disease recognized 
scientifically as associated with exposure to Agent 
Orange.

3. There is no competent medical evidence that MS was 
manifested to a compensable degree within seven years 
after the veteran's separation from service.


CONCLUSION OF LAW

1. The veteran's claim of entitlement to direct service 
connection for multiple sclerosis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran's claim of entitlement to presumptive service 
connection for multiple sclerosis lacks legal merit.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for certain diseases which are manifested 
to a compensable degree during an applicable presumption 
period. 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1997). The 
presumption period for multiple sclerosis (MS) is seven 
years.  

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service 
or during any applicable presumptive period, as established 
by lay or medical evidence, as appropriate; third, there must 
be competent evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
493(1997).  

The veteran contends that leg cramps in service constituted 
an early manifestation of MS.  However, he has not submitted 
any medical evidence that leg cramps are an early symptom of 
MS, and no physician has made such a finding in his case.   

The veteran contends, in the alternative, that he developed 
MS during service as a result of exposure to Agent Orange.  
However, as discussed below, MS has not been recognized 
scientifically as associated with exposure to herbicide 
agents.

A review of the veteran's service medical records discloses 
that, in a report of medical history for separation, a 
notation was made that the veteran had had leg cramps, of 
unknown etiology, since 1972.  The service medical records 
are entirely negative for any findings or diagnosis of MS. 

VA outpatient treatment records show that in June 1992 the 
veteran complained of episodes of weakness, muscle spasms, 
paresthesias around the eyes, and difficulty holding objects.  
Also in June 1992, a private physician reported that the 
veteran was having as yet undiagnosed neuromuscular problems.  
In August 1993, a physician found the veteran to be an MS 
suspect because of ocular signs.  A diagnosis of MS was made 
in November 1993. 

A review of the evidence of record reveals that there is no 
competent medical evidence, such as a medical opinion,  
linking current MS with leg cramps or any other manifestation 
during the veteran's active service.  Furthermore, there is 
no competent medical evidence that MS was present within 
seven years of the veteran's separation from service. 

The veteran has asserted that MS is related to his period of 
active service.  However, where the issue is one of medical 
diagnosis or medical causation, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 
7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1991).  As the record does not indicate that the 
veteran possesses the medical training and expertise 
necessary to render an opinion as to the time of onset of 
current MS, his lay statements alone do not serve to make his 
claim for service connection well grounded.  See Heuer v. 
Brown, 7 Vet.App. 379, 384 (1995) (citing Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993)).

The claim for service connection for MS is also not well 
grounded under 38 C.F.R. § 3.303(b) and Savage, because 
chronic MS was not shown in service, and there is no 
competent medical evidence of a nexus between currently 
diagnosed MS and a condition observed in service and claimed 
continuous postservice symptomatology. 

In addition, the claim for presumptive service connection for 
MS as a result of exposure to Agent Orange lacks legal merit.  
Applicable regulations provide that, if a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, certain diseases shall be service-connected even 
though there is no record of such disease during service.  
38 C.F.R. § 3.309(e). MS is not one of the diseases which 
have been recognized scientifically as being associated with 
exposure to herbicide agents, and MS is not one of the 
diseases for which presumptive service connection may be 
granted under the cited regulation.  The claim for service 
connection for MS as a result of exposure to Agent Orange 
thus lacks legal merit and must be denied on that basis.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board recognizes that claim of entitlement to service 
connection for MS is being disposed of in a manner that 
differs from that used by the RO.  The RO denied the 
veteran's claim on the merits, while the Board has concluded 
that the claim is not well grounded and lacks legal merit.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but  rather, as here, proceeds to adjudication on 
the merits, there is no prejudice to the veteran solely from 
the omission of the well-grounded analysis."  Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for MS "plausible".  See generally 
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for MS and of the reasons why his 
claim has failed at this time.  Robinette v. Brown, 
8 Vet.App. 69, 77-78 (1995).


ORDER

Service connection for multiple sclerosis, including as due 
to exposure to Agent Orange, is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

